Citation Nr: 0109587	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service during World War 
II.  He died in October 1972, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the claim as not well grounded.

The appellant initially requested a Travel Board hearing in 
conjunction with her appeal.  However, she subsequently opted 
for a personal hearing before RO personnel in lieu of a 
Travel Board hearing.  The appellant provided testimony at a 
hearing before RO personnel in June 2000, a transcript of 
which is of record.


REMAND

The veteran had recognized service during World War II.  His 
service records consist of a June 1945 physical examination 
report, and a June 1945 Affidavit for Philippine Army 
Personnel.  On the physical examination, the veteran's 
cardiovascular system was clinically evaluated as normal.  
However, there were no notations regarding his pulse or blood 
pressure.  The veteran did not list any wounds or illnesses 
incurred in service on his Affidavit of Philippine Army 
Personnel.

The death certificate for the veteran shows that he died in 
October 1972 due to essential benign hypertension with heart 
disease.

During his lifetime, the veteran had no service-connected 
disabilities, nor did he ever file a claim therefor.

The evidence submitted in support of the appellant's claims 
includes various lay statements attesting to the veteran 
having served in the military during World War II, his 
marriage to the appellant, and that he died in October 1972 
from essential hypertension with heart disease.

Private medical statements are on file from a Dr. Virata and 
a Dr. Dalid, both of which are dated in February 1999.  Dr. 
Virata reported that the veteran had been treated by his 
father on two separate occasions for hypertension and heart 
disease before his (the veteran's) death.  However, Dr. 
Virata did not specify the actual dates of treatment.  Dr. 
Dalid reported that she had treated the veteran for 
hypertension and heart disease in January 1958, September 
1963, February 1971, and October 1972.

In June 1999, the RO sent development letters to Dr. Dalid 
and Dr. Virata requesting copies of the actual treatment 
records concerning the veteran.  The appellant was informed 
of this development, and was requested to help in obtaining 
the treatment records.  By a statement dated in July 1999, 
Dr. Dalid reported that the veteran's records had been lost 
in a fire.  No response appears to be on file from Dr. Virata 
concerning the request for medical records.

In the November 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death as not well 
grounded.  The RO found that the evidence received in 
connection with this claim failed to establish any 
relationship between the veteran's recognized service and his 
death in October 1972 as a result of essential hypertension 
with heart disease.  The private medical statements were 
found to be of no probative value since they were not 
supported by actual clinical records of treatment and such 
treatment was made many years after the veteran's discharge 
from service.

At her June 2000 personal hearing, the appellant testified 
that she believed that the illness the veteran suffered was 
due to service he rendered as a guerilla and that he became 
"sickly" at that time which lasted through the years and 
which resulted in his death.  When asked if she had any 
medical evidence linking the veteran's death to service, the 
appellant responded that she had no additional medical 
records which she could submit, and that everything she had 
had already been submitted to the RO.

In the instant case, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The Board acknowledges that the appellant testified at 
her personal hearing that she had no additional evidence to 
submit in support of her claim.  However, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, especially in view 
of the fact that the RO denied the claim as not well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After completing any development 
deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
If the benefits requested on appeal are 
not granted to the appellant's 
satisfaction, the appellant should be 
furnished a Supplemental Statement of the 
Case (SSOC) and an opportunity to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


